Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


     
                                                        Allowability Discussion
Claims 11 and 20, but for the 35 USC 101 rejection, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach or suggest the inclusion of a mapping module to identify a value for the listing based on at least one of resolution to which the value is specified and frequency with which the value at a given resolution is contained within the device independent object property data object or identifying a value for the listing based on at least one of resolution to which the value is specified and frequency with which the value at a given resolution is contained within the device independent object property data object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


     Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite where a listing of values conforms to a common data object structure that specifies an order of the different attributes specified in the listing.  The specification of an order within a listing, but for the recitation of general computing components,  can reasonably performed mentally, see MPEP 2106.04(a)(2) (e.g. Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).”
      This judicial exception is not integrated into a practical application because the inclusion of additional limitations including a processing apparatus represents mere instructions to apply the abstract idea; the additive manufacturing system is recited generally so as to generically link the abstract idea to a field of manufacturing; the interface represents a generic component for performing insignificant extra solution activity such as data gathering in the form of receiving job data; the data objects comprising a common data object and device independent data object are recited generally so as to represent data structures.  The generic recitation of a common data object structure, under the BRI, would be a rule or a way to define how data is stored within a memory, listing, or data structure, see Applicant’s specification, Figure 2 defining how data objects are listed.    Accordingly, the inclusion of these data objects does not practically limit the abstract idea or impose a meaningful limitation because the claims do not reflect the benefit or improvement described in Applicant’s specification, 0024.
    The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the aforementioned processing apparatus represents mere instructions to apply the abstract idea while receiving job data represents insignificant extra-solution activity, see MPEP 2106.04(d).
    Claims 2-7 and 13-17 elaborate upon the order and type of data objects to be listed, which do not practically limit the abstract idea while also represent conventional, routine, and well-known data types used in printing, infra analysis below.
   Claims 8-9 and 18 further recite evaluating a printer having the capability to generate the object while also converting a listing, which but for the recitation of general computing components, represent a mental process and insignificant extra-solution activity, respectively. 
     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 12-13  as being unpatentable over Wu (PG/PUB 20120224755) in view over Fuboria (USPN 6801908).

Claim 1. 
    Wu teaches a system to process jobs for additive manufacture of three-dimensional objects (0045 e.g. “In such case, rapid prototyping may be referred to by the alternative names such as additive fabrication, layered manufacturing, and solid free form fabrication.”), the system comprising:
a processing apparatus (15/20) to receive job data  specifying an object (e.g. creation of 3D digital model)  to be produced by additive manufacture and generate control data for output to a particular additive manufacturing system to produce the specified object (0005, Figure 1 e.g. see computer, 0045 e.g. “After the 3D digital model 22 has been created, it is then saved to a file format supported by a 3D printer or rapid prototyping machine 30, for example, the STL (stereolithography) file format.”)
an interface of the processing apparatus structured to receive job data comprising a device independent object property data object (0004, 0040 e.g. see Figure 1 for providing a computing interface for receiving at least attributes and numerical values such as color or intensity as reading on device independent object property data, see “In the present application, a 3D physical model 35 may have one or more pieces and one or multiple colors, and may be made of one or multiple materials.”  As interpreted, color and material existence are not dependent upon a particular manufacturing apparatus)
0052 e.g. “ Other values may be used for the attribute and additional attributes such as color or material may be included as well. In this example, the particular tracing technique is described as an example,” see listing of values as 0 or 1, for example, for a Value, and likewise, see other listing of values for Values of Color and Material, 0050-51, infra analysis below for organizing color and material values in the form of an array or data object) 
the listing of values of different desired attributes conforming order in which the Values are listed and not limited to, i.e., “Other values may be used for identification purposes. Additional values may be also used to indicate attributes such as color or material ) of the different attributes specified in the listing (0051 e.g. “where each point has a data format of (X, Y, Z, Value). X, Y, Z are the three-dimensional coordinates of a voxel and Value is the attribute with a value of, in this case, 1 for all the voxels identified as bone tissue and 0 otherwise. Other values may be used for identification purposes. Additional values may be also used to indicate attributes such as color or material,”  see also 0052 e.g. “Other values may be used for the attribute and additional attributes such as color or material may be included as well. In this example, the particular tracing technique is described as an example.”)


Wu does not expressly teach the data object including a listing of values (e.g. as interpreted, a data structure comprising values, albeit not organized)  that specify desired attributes of the object to be produced and a common data object structure that specifies an order (e.g. as interpreted, a data array/structure that specifies an order of values.  In other words, how data is formatted with a structured object/array.  As applied below, a data structure providing at least color and materials is formatted and stored within an array that specifies how the data is listed)
     Fuloria et al. teaches a device independent data object including a listing of values (e.g. as interpreted, a data structure providing  a list of values, see “SKU set”, Col 2 lines 63-65 as reading of data object or group of data values within a data structure)  that specify desired attributes of the object to be produced and conform to a common data object structure that specifies an order (Figure 2 – see row x column array format, see conforming as being listed in an ordered manner.  A listing of data such as color and material is organized/conforming to  a data structure defining how the list is presented. A “SKU set” conforms to Figure 2, i.e., common data structure, see also Col 8 lines 28-67, Figures 2-6,  as organizing extracted data from an array/data object  into another array, i.e., a common data structure for presentation)
     One of ordinary skill in the art before the effective filing date of the claimed invention organizing the color, intensity, and materials, as per Wu, into an array format or SKU set (e.g. device independent data object), and where these data values are further organized into an array listing a sequence or order (e.g. multiple row x multiple columns/arrays presented in an ordered manner), would achieve an expected and predictable result of taking a listing of multiple data objects and presenting the listing in the form of an ordered array of values.  Wu teaches an array of data, see (X,Y,Z, 0) format but limits this format to 4 values.  Fuloria teaches an array comprising multiple values and provides motivation to expand upon the values listed within an array.  Wu also teaches that additional values may be included (0051 e.g. “Other values may be used for identification purposes. Additional values may be also used to indicate attributes such as color or material.”) Accordingly, one of ordinary skill in the art either expanding upon the format of Wu to provide, for example  an array comprising (X, Y,Z, Color, Material, etc.) and/or presenting this information into an array defining the order and sequence of Color, Material, etc. and their corresponding X, Y, Z location would provide a means for identifying the properties per voxel location.  Fuloria is reasonably pertinent to a problem of presenting multi-dimensional data, see Field of Invention and Description of Related Art, and would have yielded an improved inventio via expanding upon how printing values are grouped together.

Claim 2. 
     Wu teaches herein the common data object structure further specifies units for each value in the listing (0051 e.g. “where each point has a data format of (X, Y, Z, Value). X, Y, Z are the three-dimensional coordinates of a voxel and Value is the attribute with a value of, in this case, 1 for all the voxels identified as bone tissue and 0 otherwise. Other values may be used for identification purposes. Additional values may be also used to indicate attributes such as color or material,” see values of attributes as reading on units) 



Claim 12. 
    A method to process jobs for additive manufacture of three-dimensional objects, the system comprising:
receiving job data specifying an object to be produced by additive manufacture, supra claim 1; and
generating control data for output to a particular additive manufacturing system to produce the specified object, supra claim 1
the job data comprising a device independent object property data object, the data object including a listing of values that specify desired attributes of the object to be produced, the listing of values of different desired attributes conforming to a common data object structure that specifies an order of the different attributes specified in the listing, supra claim 1
  

Claim 13. 
  Pickens teaches the method of claim 12, wherein the common data object structure further specifies units for each value in the listing, supra claim 2 


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (PG/PUB 20120224755) in view over Fuboria (USPN 6801908) in view over Omar et al. (PG/PUB 20040070627)

Claim 3. 
    Wu teaches the system of claim 1 but does not teach specifying color as the beginning value as described below.  Omar teaches a determination of which element is listed as the beginning as described below.
   wherein the common data object structure further specifies that the listing begin with a number of values specifying a color of the object to be produced (Omar, 0009-0012 e.g. determining listing priority, and see Wu as providing a color)
    One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Wu and Omar, as a matter of design choice in light of the finite and quantifiable values, would achieve an expected and predictable result via adapting the rule/common data object structure to define color as a priority/beginning value.  One of ordinary skill in the art would appreciate color as a common value for defining aesthetics in additive manufacturing, see 9169968. 11110648, 9844914.  Accordingly, presenting color as a first option to a user facilitates design selection.


Claim 14. 
The method of claim 12, wherein the common data object structure further specifies that the listing begin with a number of values specifying a color of the object to be produced, supra claim 3


Claims 4, 6, and 15-16  are  rejected under 35 U.S.C. 103 as being unpatentable over Wu (PG/PUB 20120224755) in view over Fuboria (USPN 6801908)  in view over Appleby et al. (USPN 9315663)
Claim 4. 
    Wu teaches the system of claim 1 but does not teach the stiffness and opacity as described.  Appleby teaches the stiffness and opacity below.  Wu teaches additional values may be included in the common data structure (0051, supra claim 1)
     wherein the common data object structure further specifies that the listing includes values for color, density, stiffness, conductivity and opacity (Appleby, Col 78 lines 15-25, Col 78 lines 10-25 )
    One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Wu and Appleby, as a matter of design choice in light of the finite and quantifiable values, would achieve an expected and predictable result via adapting the rule/common data object structure to define the aforementioned values for selection.  One of ordinary skill in the art would be motivated to apply Appleby because it’s in the field of manufacturing and product design, ABSTRACT; is reasonably pertinent to expanding upon granular material properties, as described, and would provide an improved invention by customizing an object for fabrication having the desired properties listed above to account for varying environments in which the part is used. 

Claim 6. Wu teaches the system of claim 4 but does not teach the roughness or porosity as described.  Appleby teaches roughness and porosity as described below
     wherein the common data object structure further specifies that the listing including values for elasticity, surface roughness and porosity (Applebe, Col 10 lines 50-52, Col 92 lines 40-49, see also Pickens for elasticity, claim 13)

Claim 6 is rejected under the same rationale and combination of prior art set forth in claim 4 



Claims 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (PG/PUB 20120224755) in view over Fuboria (USPN 6801908) in view over Omar et al. (PG/PUB 20040070627) in view over Appleby et al. (USPN 9315663)

Claim 5. 
   Wu teaches the system of claim 1 but does not teach the order limitations and stiffness, conductivity, and opacity limitations.  Omar teaches the listing order and Appleby teaches the stiffness, opacity, and conductivity as described below
    wherein the common data object structure further specifies that the listing includes values for color, density, stiffness, conductivity and opacity in that order ( Appleby, Col 78 lines 15-25, see also Omar, 0009-0012)
   One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Wu, Omar, and  Appleby, as a matter of design choice in light of the finite and quantifiable values, would achieve an expected and predictable result via adapting the rule/common data object structure to define the aforementioned values for selection.  One of ordinary skill in the art would be motivated to apply Appleby because it’s in the field of manufacturing and product design, ABSTRACT; is reasonably pertinent to expanding upon granular material properties, as described, and would provide an improved invention by customizing an object for fabrication having the desired properties listed above to account for varying environments in which the part is used.       
           One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Wu,  Omar, and Appleby, as a matter of design choice in light of the finite and quantifiable values, would achieve an expected and predictable result via adapting the common data object structure to define the order of values as claimed to facilitate design selection in a prioritized order.

Claim 15. 
The method of claim 12, wherein the common data object structure further specifies that the listing includes values for color, density, stiffness, conductivity and opacity in that order, supra claim 4 

Claim 16. 
The method of claim 15, wherein the common data object structure further specifies that the listing including values for elasticity, surface roughness and porosity, supra claim 4


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (PG/PUB 20120224755) in view over Fuboria (USPN 6801908) in view over Feldschuh (PG/PUB 20160203138)
Claim 7. 
    Wu teaches the system of claim 1 but does not teach the default value limitations.  Feldschuh teaches the default value limitations as described below
       wherein the processing apparatus is to insert a default value for any attribute of the listing for which no value is specified in the received job data (Feldschuh, 0075 e.g. “ In one embodiment, the number of reviews associated with an attribute is used as quality data for that attribute. In another embodiment, where entry quality data is not available in whole or in part, a suitable default value can be used for the missing entries' entry quality data”)
   One of ordinary skill in the art before the effective filing data of the claimed invention apply the teaching  of Feldschuh for supply default values upon determining missing values when applied to Wu, as modified, for providing a list of selectable values would achieve an expected and predictable result of using default design parameters.  Feldschuh is reasonably pertinent to a problem of replacing missing data in light of receiving at least color and material values of Wu. 

Claim 17. 
The method of claim 12, further comprising inserting insert a default value for any attribute of the listing for which no value is specified in the received job data, supra claim 7


Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (PG/PUB 20120224755) in view over Fuboria (USPN 6801908) in view over Douglas (PG/PUB 20220055277)

Claim 8. 
 Wu teaches the system of claim 1 but does not teach the capabilities and evaluation limitations as described below.  Douglas et al. teaches the capabilities and evaluation limitations as escribed below, wherein the processing apparatus is to:
determine apparatus capabilities for a specific additive manufacturing system to receive the control data (0032 e.g. see printer selection based on capabilities)
evaluate whether the specific additive manufacturing system can produce the desired attributes specified in the device independent object property data object (0032 e.g. see selection of printer based on capabilities as reading on evaluating)
     One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Douglas for evaluating a three-dimensional printer capable of producing a three dimensional object to the teachings of Wu for designing a three dimensional object would realize an improved invention via facilitating the selection of a printer for fabrication while reducing waste.  Douglas and Wu are in the same field of endeavor of three-dimensional fabrication, see Douglas, 0002-0004 and Douglas is reasonably pertinent to the problem of fabricating an object based on printer capabilities.

Claim 9.    
   Wu  teaches the system of claim 1 but does not teach the capabilities and convert limitations as described below.  Douglas teaches the capabilities and convert limitations as described below. wherein the processing apparatus is to:
determine apparatus capabilities for a specific additive manufacturing system to receive the control data (0032 e.g. see selection of printer based on capabilities as reading on evaluating)
convert the listing into control data matching the capabilities of the specific additive manufacturing system (0032 e.g. see allocating a job to a printer for processing as reading on converting a listing into control data)
        One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Douglas for evaluating a three-dimensional printer capable of producing a three-dimensional object to the teachings of Wu for designing a three dimensional object would realize an improved invention via facilitating the selection of a printer for fabrication while reducing waste.  Douglas and Wu are in the same field of endeavor of three-dimensional fabrication, see Douglas, 0002-0004 and Douglas is reasonably pertinent to the problem of fabricating an object based on printer capabilities.
Claim 18. 
 The method of claim 12, further comprising:
determining apparatus capabilities for a specific additive manufacturing system to receive the control data, supra claims 8-9
converting the listing into control data matching the capabilities of the specific additive manufacturing system, supra claims 8-9


    Claims 10 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Wu (PG/PUB 20120224755)) in view over Fuboria (USPN 6801908) in view over DAVILA et al. (PG/PUB 20160278427)

Claim 10. 
Wu  teaches the system of claim 1 but does not teach the bit depth limitation.  DAVILA et al. teaches the bit depth limitations as described below. 
   wherein the common data object structure specifies a bit depth for values for each attribute in the listing (DAVILA, 0232, 0257 e.g. see converts to bit depth required by printer)
    One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of DAVILA for defining a bit depth required by a printer to the teachings of Wu for defining object properties would realize an improved invention by providing required bit depths.   DAVILA is in the field of printing, ABSTRACT, and would logically commend itself for producing three dimensional objects with desired colors, 0063.   

Claim 19. 
 The method of claim 12, wherein the common data object structure specifies a bit depth for values for each attribute in the listing, supra claim 10





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Data Structure Format
   6252876 – Figure 1
   6313836 -Figure 8
 20050228811
   5414865
  20110295754
    20120233533 – see matrix as a data structure
   10654220 – print data format
Print Capabilities
20220055277  20140200858 20130329243 9778635
Bit Depth 
20190058892  20040190026  6035103 6052203  20160278427
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117